United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, PLANO MAIN POST
OFFICE, Plano, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0401
Issued: February 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 10, 2019 appellant filed a timely appeal from July 17 and 23, and
October 30, 2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and entitlement to a schedule award, effective July 21, 2019, as he refused

1

5 U.S.C. § 8101 et seq.

The Board notes that following the issuance of OWCP’s decisions, appellant submitted additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.
2

an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2); and (2) whether OWCP properly
exercised its discretion in denying appellant’s request to change his treating physician.
FACTUAL HISTORY
On September 3, 1998 appellant, then a 23-year-old city carrier, filed a traumatic injury
(Form CA-1) alleging that on August 1, 1998 he was injured while in the performance of duty.
OWCP accepted the claim for a back sprain, displacement of the lumbar intervertebral disc without
myelopathy, and bilateral thoracic or lumbosacral neuritis or radiculitis. The record reflects that
OWCP paid him wage-loss compensation on the supplemental rolls commencing December 3,
2013 and on the periodic rolls commencing October 19, 2014.
On July 1, 2014 appellant underwent an unsuccessful spinal cord stimulator implant and
remained off work following the procedure.
In a December 21, 2016 report, Dr. Robert Helsten, Board-certified in family medicine,
noted that appellant complained of severe lower back pain radiating down his right leg and foot
from a work injury and that he was walking with a cane. Associated symptoms included sensorymotor loss and sleep disruption, and pain exacerbated by standing and alleviated by lying down or
sitting. A physical examination of appellant’s lower back revealed severe tenderness and a range
of motion of 30 degrees flexion, 10 degrees extension, 30 degrees right lateral flexion, and 20
degrees left lateral flexion. He diagnosed a herniated disc and right sciatica and indicated that
appellant should permanently work light duty. Dr. Helsten referred appellant to Dr. Daniel
Keelen, Board-certified in pain management, for further medical treatment.
In a December 21, 2016 work capacity evaluation (Form OWCP-5c), Dr. Helsten indicated
that appellant was not capable of performing his usual job without restrictions. He further
indicated that appellant had difficulty walking, bending, and lifting and could work eight hours
per day with permanent physical restrictions, however he noted that appellant had not reached his
maximum medical improvement (MMI). Dr. Helsten related that appellant could work at the
sedentary, light, and medium strength levels, and he listed work restrictions as including a
maximum of two hours of walking, two hours of standing, two hours of pushing up to 40 pounds,
two hours of pulling up to 40 pounds, two hours of lifting up to 40 pounds, two hours of squatting,
and no climbing.
In a March 8, 2018 work status report, Dr. Helsten indicated that appellant was able to
return to work with restrictions and he noted that he had listed appellant’s restrictions in a
December 21, 2016 Form OWCP-5c. In an attached February 12, 2018 report, signed by
Dr. Helsten on March 8, 2018, he related that appellant injured his low back when lifting a heavy
tray of mail and he listed lumbar tenderness, limited range of motion, and limited lifting ability as
clinical findings. Dr. Helsten noted appellant’s diagnoses of intervertebral disc displacement of
the lumbar region, sprain of the ligaments of the lumbar spine, and radiculopathy of the lumbar
region. He related that appellant could work eight hours per day and indicated that he did not
anticipate that appellant would need a functional capacity evaluation (FCE) or other vocational
rehabilitation services. Dr. Helsten concluded that appellant’s restrictions were permanent and
that he had reached MMI on December 21, 2016.

2

A May 11, 2018 offer of modified duty from the employing establishment indicated that
the position of customer care specialist was offered to appellant with an effective date of
May 11, 2018. The duties of the position were listed as case resolution/working with customers
for six to seven hours per day and answering telephones for one to two hours per day. The physical
requirements included sitting for six to eight hours per day, standing/walking for one to two hours
per day, and keyboarding for one to six hours per day. The employing establishment signed the
offer on May 16, 2018. The offer indicated that it had considered documentation from Dr. Helsten
from December 21, 2016 and March 8, 2018. It listed appellant’s permanent work restrictions as
including walking and standing for up to two hours per day; pushing, pulling, lifting and squatting
for up to two hours per day with a 40-pound weight limit; and no climbing.
A May 16, 2018 priority for assignment worksheet from the employing establishment
indicated that appellant could not perform carrier duties with his current restrictions. It related that
appellant could perform work that was within his restrictions, which included handling customer
issues and answering telephones, which could be performed while sitting for the majority of the
day for 40 hours per week.
A May 16, 2018 letter from the employing establishment requested that appellant accept
the modified job offer and report to work no later than May 24, 2018. It stated that if appellant
declined the modified job offer he should provide his reasons for doing so, and that the offer would
remain available until OWCP issued a decision regarding whether the offer complies with his
medical restrictions.
On May 22, 2018 appellant rejected the employing establishment’s offer of modified
assignment dated May 11, 2018 and signed by the employing establishment on May 16, 2018. He
contended that it did not adhere to his current work restrictions provided by Dr. Keelen.
OWCP subsequently received a May 22, 2018 medical report, wherein Dr. Helsten
indicated that appellant complained of lower back pain radiating down his right leg and lower left
leg pain. Dr. Helsten listed appellant’s date of injury as August 1, 1998 and noted that appellant
had a medical history of multiple back surgeries. He further noted that appellant’s pain was
exacerbated by getting up and down and alleviated by changing position and using a
transcutaneous electrical nerve stimulation (TENS) unit. Dr. Helsten’s associated symptoms
included sleep disturbance. He stated that appellant was off of work and was offered a job, but
Dr. Keelen did not want appellant to drive, due to his prescribed medication. A physical
examination revealed severe tenderness in appellant’s lower back and a range of motion of 40
degrees flexion, 10 degrees extension, 30 degrees right lateral flexion, and 20 degrees left lateral
flexion. Dr. Helsten noted appellant’s diagnoses of lumbar strain, lumbar disc displacement,
lumbar radiculopathy, a herniated disc, and sciatica. He opined that appellant could work light
duty permanently and that he had referred appellant to Dr. Keelen for pain management.
In a May 22, 2018 patient pain drawing signed by Dr. Helsten, appellant indicated that he
was off of work and was experiencing severe pain, which he rated a 6 out of 10. He stated that he
was using his TENS unit for 30 minutes per day, and that it relieved his pain by 25 percent.
Appellant related that he experienced pain in his lower back, buttocks, right upper leg, and left
lower leg.

3

A May 23, 2018 Form OWCP-5c signed by Dr. Keelen indicated that appellant could not
perform his usual job without restrictions because he was in severe continuous pain and was not
improving. Dr. Keelen also related that appellant could not work eight hours per day with
restrictions because he was unable to sit or stand due to swelling and pain, and he indicated that
appellant could work less than two hours per workday. He stated that he did not anticipate an
increase in the number of hours appellant could work and that it was unknown when appellant
would be able to work eight hours per day. Dr. Keelen opined that appellant had reached MMI
and was not able to work at the light, medium, heavy, or very heavy strength levels. He listed
appellant’s restrictions as including sitting, walking, standing, reaching, reaching above the
shoulder, twisting, bending/stooping, and operating a motor vehicle to/from work for less than two
hours per day, and no repetitive wrist or elbow movements, pushing, pulling, lifting, kneeling,
climbing, squatting, or operating a motor vehicle at work. Dr. Keelen additionally noted that
appellant should take a break every 15 minutes. He also asserted that other factors needed to be
taken into consideration in finding appellant a suitable job including past nerve damage and the
fact that appellant was prescribed opiate medication and had not been cleared for driving.
A March 21, 2019 medical report by Dr. Helsten indicated that appellant presented with
sharp lower back pain radiating down his right leg into his right foot and toes. He listed appellant’s
date of injury as August 1, 1998 and related that a physical examination revealed moderate
tenderness in appellant’s lower back and a range of motion of 30 degrees flexion, 10 degrees
extension, 30 degrees right lateral flexion, and 20 degrees left lateral flexion. Dr. Helsten noted
appellant’s diagnoses of lumbar sprain, lumbar disc displacement, lumbar radiculopathy, a
herniated disc, and sciatica. He concluded that appellant could perform light-duty work.
In a March 21, 2019 patient pain drawing signed by Dr. Helsten, appellant indicated that
he was off work and was experiencing severe pain which he rated a 6 out of 10. He noted that he
was using his TENS unit for 30 minutes per day, and that it relieved his pain by 15 percent.
Appellant related that he experienced pain in his lower back, buttocks, right leg and foot, and left
lower leg.
An April 5, 2019 memorandum from the employing establishment to OWCP indicated that
appellant refused a May 11, 2018 job offer. It noted that it had based the job offer on appellant’s
March 8, 2018 medical report from Dr. Helsten. The employing establishment contended that
appellant’s medical records from multiple doctors dating back to 2015 demonstrated that appellant
could return to work, but he has refused to do so. It noted that the position offered remained
available to appellant, provided work for the number of hours for which appellant has been released
to work, and is located within his commuting area. The employing establishment requested that
OWCP rule on the suitability of the job offer or send appellant for a second opinion or impartial
medical evaluation if there were questions about the medical evidence. It noted that both
appellant’s treating physician and his pain specialist had opined that he could return to work.
In a letter dated April 23, 2019, OWCP advised appellant that the employing establishment
had confirmed that the offered position remained available. It determined that the customer care
specialist position was suitable and in accordance with the medical restrictions set forth in
Dr. Helsten’s March 8, 2018 report and other medical documentation since 2015. OWCP
indicated that the case would be held open for 30 days for evaluation of the evidence. It further
advised appellant that if he failed to accept the position or provide adequate reasons for refusing
the job offer, his right to compensation would be terminated, pursuant to 5 U.S.C. § 8106(c)(2).
4

In letter dated April 30, 2019, OWCP instructed appellant to disregard its April 23, 2019
letter. It noted a corrected letter would be sent soon.
In a May 5, 2019 letter, appellant requested that his treating physician be changed to
Dr. Keelen. He indicated that he had been seeing Dr. Keelen since he was referred to him in 2014,
and he related that Dr. Keelen has been handling all of his restrictions, medications, and
procedures. Appellant noted that, while Dr. Helsten was listed as his treating physician, he had
only completed paperwork for him.
In a June 13, 2019 e-mail, OWCP asked the employing establishment to confirm whether
appellant’s job offer remained available.
In a June 14, 2019 letter, the employing establishment asserted that appellant’s “long-term
treating physician” stated that he could work eight hours a day. It requested an update on OWCP’s
position on the suitability of its job offer and appellant’s request to change his physician. The
employing establishment also stated that there appeared to be a material difference between the
work restrictions provided by Dr. Helsten and those provided by Dr. Keelen, and it asked OWCP
if it was appropriate to refer appellant for a second opinion examination.
In an e-mail dated June 26, 2019, the employing establishment confirmed that its modifiedduty offer remained available for appellant.
In a letter dated July 12, 2019, OWCP informed appellant that the offered position
remained available and was suitable and in accordance with the medical restrictions set forth in
Dr. Helsten’s December 21, 2016 and March 8, 2018 reports. It indicated that the case would be
held open for 30 days, with the expectation that appellant would accept the position within 30
days. OWCP further advised appellant that if he failed to accept the position or provide adequate
reasons for refusing the job offer, his right to compensation would be terminated, pursuant to 5
U.S.C. § 8106(c)(2).
A July 17, 2019 OWCP compensation termination sheet indicated that appellant’s
compensation was terminated, effective July 21, 2019, because “an 8106(c) was issued.”3 By
decision dated July 23, 2019, it denied appellant’s request to change his treating physician, finding
that the evidence of record was insufficient to establish that the current medical treatment he was
receiving was improper or inadequate.
OWCP subsequently received additional medical evidence. In a July 23, 2019 report,
Dr. Helsten indicated that appellant presented with constant lower back pain radiating down into
both of his thighs and into his right foot. He listed appellant’s date of injury as August 1, 1998
and related that a physical examination revealed severe tenderness in appellant’s lower back and
a range of motion of 30 degrees flexion, 10 degrees extension, 20 degrees right lateral flexion, and
20 degrees left lateral flexion. Dr. Helsten noted appellant’s diagnoses of lumbar strain, a
herniated disc, and sciatica. He indicated that appellant was currently not working and he opined
that appellant could perform light-duty work.

3
A July 16, 2019 e-mail from the employing establishment indicated that appellant had applied for retirement,
effective May 30, 2019.

5

In a July 23, 2019 patient pain drawing signed by Dr. Helsten, appellant indicated that he
was off of work and was experiencing severe pain which he rated a 6 out of 10. He also noted that
he was using his TENS unit for 30 minutes per day, and that it relieved his pain by 10 percent.
Appellant reported that he experienced pain in his lower back, buttocks, and thighs.
A June 23, 2019 duty status report (Form CA-17) by Dr. Keelen listed appellant’s date of
injury as August 1, 1998. His clinical findings included back pain and leg paralysis, and he listed
appellant’s diagnosis as chronic pain syndrome. Dr. Keelen advised appellant not to return to
work. He listed appellant’s work restrictions as continuously lifting a maximum of 10 pounds and
intermittently lifting a maximum of 15 pounds for two hours per day, sitting and standing for two
hours per day, simple grasping, fine manipulation including keyboarding, reaching above the
shoulder, exposure to temperature extremes, high humidity, chemicals, fumes/dust, and noise for
four hours per day, and no walking, climbing, kneeling, bending/stooping, twisting, pushing, or
pulling. Dr. Keelen additionally noted that appellant walked with a cane due to his leg paralysis
and frequently changed positions. He related that appellant required medication management for
nerve damage and was unable to drive due to his medication.
On August 9, 2019 appellant requested reconsideration of the July 23, 2019 decision. In
an accompanying statement, he indicated that Dr. Helsten’s office was located 37 minutes further
away from his home than Dr. Keelen’s office, and that the extra travel caused increased pain and
stiffness. Appellant asserted that while Dr. Keelen was a certified anesthesiologist and pain
management specialist, Dr. Helsten was a family practice physician who did not practice pain
management. He related that OWCP had approved all of his appointments and procedures with
Dr. Keelen, and he indicated that he felt that Dr. Keelen was best suited to serve as his treating
physician.
OWCP received additional medical evidence. In an August 9, 2019 report, Dr. Helsten
indicated that appellant presented with back pain radiating down into the toes of his right foot. He
listed appellant’s date of injury as August 1, 1998 and related that a physical examination revealed
severe tenderness in appellant’s lower back and a range of motion of 30 degrees flexion, 10 degrees
extension, 20 degrees right lateral flexion, and 20 degrees left lateral flexion. Dr. Helsten noted
appellant’s diagnoses of lumbar strain, herniated disc, and sciatica. He indicated that appellant
could perform light-duty work permanently.
In an August 9, 2019 patient pain drawing signed by Dr. Helsten, appellant indicated that
he was off of work and was experiencing severe pain which he rated a 7 out of 10. He stated that
he was using his TENS unit for 30 minutes per day, and that it relieved his pain by 20 percent.
Appellant related that he experienced pain in his lower back, buttocks, and right lower leg and
foot.
In an August 9, 2019 Form OWCP-5c, Dr. Helsten indicated that appellant was not capable
of performing his usual job without restrictions because he had difficulty walking, bending, and
lifting. He related that appellant could work an eight-hour day with permanent physical
restrictions. Dr. Helsten stated that appellant had not reached MMI and was capable of working
at the sedentary, light, and medium strength levels. He listed appellant’s restrictions as including
squatting, sitting, and walking for up to two hours, pushing, pulling, and lifting a maximum of 40
pounds for up to two hours, and no climbing.

6

By decision dated October 30, 2019, OWCP denied modification.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden of proof to
justify modification or termination of benefits.4 It has authority under 5 U.S.C. § 8106(c)(2) of
FECA to terminate compensation for any partially disabled employee who refuses or neglects to
work after suitable work is offered. To justify termination, OWCP must show that the work offered
was suitable, that appellant was informed of the consequences of his refusal to accept such
employment, and that he or she was allowed a reasonable period to accept or reject the position or
submit evidence or provide reasons why the position is not suitable.5 In determining what
constitutes suitable work for a particular disabled employee, it considers the employee’s current
physical limitations, whether the work was available within the employee’s demonstrated
commuting area, and the employee’s qualifications to perform such work.6
OWCP’s procedures provide that acceptable reasons for refusing an offered position
include withdrawal of the offer or medical evidence of inability to do the work or travel to the job.7
Section 8106(c) will be narrowly construed as it serves as a penalty provision, which may
bar an employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.8 Section 10.517(a) of FECA’s implementing regulations provide that an employee
who refuses or neglects to work after suitable work has been offered or secured, has the burden of
showing that such refusal or failure to work was reasonable or justified.9 Pursuant to section
10.516, the employee shall be provided with the opportunity to make such a showing before a
determination is made with respect to termination of entitlement to compensation.10

4

E.W, Docket No. 19-1711 (issued July 29, 2020); Bernadine P. Taylor, 54 ECAB 342 (2003).

5

5 U.S.C. § 8106(c)(2); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining
Wage-Earning Capacity, Chapter 2.814.4 (June 2013) (the claims examiner (CE) must make a finding of suitability,
advise the claimant that the job is suitable and that refusal of it may result in application of the penalty provision of 5
U.S.C. § 8106(c)(2), and allow the claimant 30 days to submit his or her reasons for refusing or abandoning the
position. If the claimant submits evidence and/or reasons for refusing or abandoning the position, the CE must
carefully evaluate the claimant’s response and determine whether the claimant’s reasons for doing so are valid); R.A.,
Docket No. 19-0065 (issued May 14, 2019); Ronald M. Jones, 52 ECAB 190, 191 (2000); see also Maggie L. Moore,
42 ECAB 484, 488 (1991), reaff’d on recon., 43 ECAB 818, 824 (1992).
6

20 C.F.R. § 10.500(b).

7

Supra note 5 at Chapter 2.814.5a (June 2013).

8

E.W., supra note 4; Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

9

20 C.F.R. § 10.517(a); Ronald M. Jones, supra note 5.

10

Id. at § 10.516.

7

ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and entitlement to a schedule award, effective July 21, 2019, for refusal of an
offer of suitable work under 5 U.S.C. § 8106(c)(2).
In a letter dated July 12, 2019, OWCP advised appellant that the May 11, 2018 modified
job offer remained available, and was suitable and in accordance with the medical restrictions set
forth in Dr. Helsten’s December 21, 2016 and March 8, 2018 reports. It indicated that the case
would be held open for 30 days acceptance of the position or submission of additional evidence.
OWCP further advised appellant that if he failed to accept the position or provide adequate reasons
for refusing the job offer, his right to compensation would be terminated, pursuant to 5 U.S.C.
§ 8106(c)(2). A July 17, 2019 compensation termination sheet indicated that it terminated
appellant’s compensation, effective July 21, 2019, because “an 8106(c) was issued.”
As stated above, to justify termination, OWCP must show that the work offered was
suitable, that appellant was informed of the consequences of his refusal to accept such
employment, and that he or she was allowed a reasonable period to accept or reject the position or
submit evidence or provide reasons why the position is not suitable.11 It did not issue a final
termination decision, showing that the work offered was suitable, that appellant was informed of
the consequences of his refusal to accept such employment, and that he was allowed a reasonable
period to accept or reject the position or submit evidence or provide reasons why the position was
not suitable. Rather, OWCP summarily terminated appellant’s compensation on July 17, 2019,
just five days after it provided the July 12, 2019 letter to appellant. As such, the Board finds that
OWCP has not met its burden of proof to terminate appellant’s wage-loss compensation and
entitlement to a schedule award, effective July 21, 2019, for refusal of an offer of suitable work
under 5 U.S.C. § 8106(c)(2).
LEGAL PRECEDENT -- ISSUE 2
When the physician originally selected to provide treatment for a work-related injury refers
the employee to a specialist for further medical care, the employee need not consult OWCP for
approval.12 In all other instances, however, the employee must submit a written request to OWCP
with his or her reasons for desiring a change of physician.13
Any transfer of medical care should be accomplished with due regard for professional
ethics and courtesy. No transfer or termination of treatment should be made unless it is in the best
interest of the claimant and the government. Employees who want to change attending physicians
must explain their reasons in writing and OWCP must review all such requests. OWCP may
approve a change when the original treating physician refers the claimant to another physician for
further treatment; the claimant wants to change from the care of a general practitioner to that of a
specialist in the appropriate field or from the care of one specialist to another in the appropriate
11

Supra note 5.

12

20 C.F.R. § 10.316(a).

13

Id.

8

field; or the claimant moves more than 50 miles from the original physician (since OWCP has
determined that a reasonable distance of travel is up to a roundtrip distance of 100 miles). It must
use discretion in cases where other reasons are presented.14
The Board has recognized that OWCP, acting as the delegated representative of the
Secretary of Labor, has broad discretion in approving services provided under FECA. OWCP has
the general objective of ensuring that an employee recovers from her injury to the fullest extent
possible in the shortest amount of time. It, therefore, has broad administrative discretion in
choosing means to achieve this goal. The only limitation on OWCP’s authority is that of
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to show merely that the evidence could be
construed to produce a contrary conclusion.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP abused its discretion in denying appellant’s request to change
his treating physician.
The December 21, 2016 medical report from Dr. Helsten, who is Board-certified in family
medicine and appellant’s treating physician, referred appellant to Dr. Keelen, who is Boardcertified in pain management. A May 22, 2018 medical report by Dr. Helsten also referred
appellant to Dr. Keelen for pain management.
As previously noted, when the physician originally selected to provide treatment for a
work-related injury refers the employee to a specialist for further medical care, the employee need
not consult OWCP for approval.16 Both the December 21, 2016 and May 22, 2018 medical reports
by Dr. Helsten, appellant’s attending physician, indicate that he referred appellant to Dr. Keelen,
Board-certified in pain management, for further medical care. Therefore, the Board finds that
OWCP abused its discretion in denying appellant’s request to change his treating physician.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and entitlement to a schedule award, effective July 21, 2019, for refusal of an
offer of suitable work under 5 U.S.C. § 8106(c)(2). The Board also finds that OWCP abused its
discretion in denying appellant’s request to change his treating physician.

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.6(c)(1) (February 2012).
15

K.T., Docket No. 15-1202 (issued August 19, 2015); see T.R., Docket No. 14-1514 (issued January 8, 2014);
R.G., Docket No. 12-0811 (issued June 15, 2012); Daniel J. Perea, 42 ECAB 221 (1990).
16

Supra note 11.

9

ORDER
IT IS HEREBY ORDERED THAT the October 30 and July 23 and 17, 2019 decisions
of the Office of Workers’ Compensation Programs are reversed.
Issued: February 26, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

